DETAILED ACTION
 	This Office action is in response to the Patent Trial and Appeal Board decision filed 2 February 2021.   Claims 1-5 and 18-20 are pending.

 	Claims 1-5 and 18-20 are allowed.

Reasons for Allowance
 Regarding subject matter eligibility, Examiner submits the claims do not recite an abstract idea under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance.
With respect to the 35 USC 103 rejection, the reasons for allowance are set forth in the Patent Trial and Appeal Board decision of 2 February 2021.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- Chawla et al. (Network device configuration deployment pipeline) discloses
at a network device deployment pipeline, a request can be received from a non-integrated configuration tool to configure a network device of a network.  The configuration of the network device can be scheduled so that both an integrated 
-Nicholas et al. (Provisioning a Local Analytics Device)  discloses provisioning a 
local analytics device to interact with a remote computing system on behalf of an asset that is coupled to the local analytics device and that is associated with a particular customer account hosted by the remote computing system.
-Dudzinski et al. (Node role assignment in networks) disclose role assignment 
circuitry assigns a role to be performed by the node in the network based on whether the communication circuitry communicates with the management server directly, or indirectly via an intermediate node.
-Staal (Monitoring of Remote Hydrocarbon Wells Using Azure Internet of Things) 
discloses: “Coupled with off-the-shelf hardware, Azure's IoT Edge services were integrated with an existing unit simulating a remote hydrocarbon well. This combination successfully established a semi-autonomous IIoT Edge device that can monitor, process, store, and transfer data locally on the remote device itself. These capabilities were performed utilizing an edge computing architecture that drastically 
reduced infrastructure and pushed intelligence and responsibility to the source of the data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Ross whose telephone number is (571) 270-1555.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu, can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Scott Ross/
Examiner - Art Unit 3623
/RUTAO WU/Supervisory Patent Examiner, Art Unit 3623